     Case 1:17-cr-00080-JTN ECF No. 125, PageID.955 Filed 11/06/19 Page 1 of 46
                                                                                  1

 1                            IN THE UNITED STATES DISTRICT COURT

 2                           FOR THE WESTERN DISTRICT OF MICHIGAN

 3                                      SOUTHERN DIVISION

 4            UNITED STATES OF AMERICA,

 5                   Plaintiff,                   No.   1:17cr80

 6             vs.

 7            SAMEER PAUL GADOLA,

 8                   Defendant.

 9
              Before:
10
                                    THE HONORABLE JANET NEFF,
11                                     U.S. District Judge
                                     Grand Rapids, Michigan
12                                 Monday, September 10, 2018
                                     Sentencing Proceedings
13
              APPEARANCES:
14
                           MR. ANDREW BIRGE, U.S. ATTORNEY
15                         By: MS. ALEXIS SANFORD
                           MR. DANIEL MEKARU
16                         330 Ionia NW
                           Suite 300
17                         Grand Rapids, MI 49501
                           616-456-2404
18                                        On behalf of the Plaintiff;

19                         MR. BRIAN PATRICK LENNON
                           Warner Norcross & Judd
20                         111 Lyon Street N.W.
                           Suite 900
21                         Grand Rapids, MI 49503
                           616-752-2089
22
                           MR. THOMAS W. CRANMER
23                         Miller Canfield Paddock & Stone PLC
                           840 W Long Lake Rd., Ste. 200
24                         Troy, MI 48098
                           (248) 267-3381
25                                        On behalf of the Defendant.
     Case 1:17-cr-00080-JTN ECF No. 125, PageID.956 Filed 11/06/19 Page 2 of 46
                                                                                      2

 1                                                September 10, 2018

 2                                   PROCEEDINGS, 9:31 a.m.

 3                     THE CLERK:    All rise, please.      This court is now in

 4          session.    Please be seated.

 5                     THE COURT:    Good morning, everybody.

 6                     MR. LENNON:    Good morning, Your Honor.

 7                     THE COURT:    I apologize for the late start.        It really

 8          was my responsibility and I got caught up in some things.

 9                     This is the date and time set for sentencing in case

10          number 1:17cr80, the United States of America versus Sameer

11          Paul Gadola.

12                     Counsel, may I please have appearances and any

13          introductions.

14                     MS. SANFORD:     Good morning, Your Honor.

15          Alexis Sanford appearing for the United States.           Present with

16          me at counsel table is Assistant U.S. Attorney Dan Mekaru and

17          FBI Special Agent Hank Impola.

18                     THE COURT:    Thank you.

19                     MR. LENNON:    Good morning, Your Honor.       Brian Lennon,

20          Warner Norcross & Judd.

21                     MR. CRANMER:     Your Honor, good morning.      Tom Cranmer

22          from the law firm of Miller Canfield Paddock and Stone on

23          behalf of Mr. Gadola.

24                     MR. LENNON:    Seated between us, Your Honor.

25                     THE COURT:    Thank you.    On March 30, 2018, Mr. Gadola
     Case 1:17-cr-00080-JTN ECF No. 125, PageID.957 Filed 11/06/19 Page 3 of 46
                                                                                      3

 1          appeared before Magistrate Judge Ray Kent and entered a guilty

 2          plea to all three counts of a superseding felony information.

 3          The three counts to which the defendant pled guilty are

 4          identical:    Counts 1, 2 and 3 all charge possession of child

 5          pornography, and those counts are contrary to 18 U.S.C.

 6          2252A(a)(5)(B), and 2252A(b)(2).        The maximum potential

 7          penalties for those offenses are ten years imprisonment and a

 8          $250,000 fine.

 9                     The offense behavior can be fairly summarized as

10          follows:    Using a Smart phone the defendant communicated with

11          three young boys ages 16, 14 and 13; in a series of text

12          messages he induced each of them to send images to him

13          depicting their genitals and erect penises over the Internet.

14          He admits in his plea agreement that these were lascivious

15          images.

16                     The report and recommendation of the magistrate judge

17          was adopted on May 10, 2018.       I do accept the written plea

18          agreement in this case.      The charges pled to do reflect the

19          seriousness of Mr. Gadola's behavior.         I'm not entirely

20          convinced that they reflect all of it or all of the seriousness

21          of it.

22                     In any event, the magistrate judge has indicated an

23          objection to paragraph 16 of the plea agreement, and I

24          essentially agree with his objection, although -- and his

25          objection is set out at page 20 of the plea transcript.               I
     Case 1:17-cr-00080-JTN ECF No. 125, PageID.958 Filed 11/06/19 Page 4 of 46
                                                                                      4

 1          essentially agree with that objection to paragraph 16.            And I

 2          realize the government has a different view of it.           But I'm not

 3          going to order that it be stricken.        I just want the record to

 4          reflect that I too think that a defendant cannot waive the

 5          government's duty not to bring vexatious, frivolous claims

 6          against a defendant or to act in bad faith.

 7                     There is a presentence report prepared by United

 8          States Probation Officer Bonnie Mosley who is also in the

 9          courtroom this morning.

10                     Ms. Sanford, does the government have any issues with

11          regard to the factual recitation in the report?

12                     MS. SANFORD:     We have no factual disputes with the

13          report, Your Honor.

14                     THE COURT:    Thank you.    Mr. Lennon, how about on

15          behalf of the defendant?      Strictly with regard to the facts.

16                     MR. LENNON:    No, Your Honor.     With regard to most of

17          the offense conduct.      We actually through all the factual basis

18          we do have a standing objection to any inclusion of the J.

19          family, specifically, in paragraphs 54 and 175 in the report.

20          Those have to go with some factual statements and an assertion

21          of restitution owed.

22                     But other than the inclusion of information regarding

23          the J. family, there are no objections to the factual

24          recitation.

25                     THE COURT:    Thank you.    Mr. Gadola, just a couple of
     Case 1:17-cr-00080-JTN ECF No. 125, PageID.959 Filed 11/06/19 Page 5 of 46
                                                                                   5

 1          questions for you, sir.      Have you read the presentence report?

 2                     THE DEFENDANT:     Yes, I have, Your Honor.

 3                     THE COURT:    And have you discussed it carefully and

 4          thoroughly with your attorneys, Mr. Lennon and Mr. Cranmer?

 5                     THE DEFENDANT:     Yes, I have, Your Honor.

 6                     THE COURT:    As you sit here in the courtroom this

 7          morning, is there anything about the report that you either do

 8          not understand or about which you have any question at all?

 9                     THE DEFENDANT:     No, Your Honor, not that I can think

10          of.

11                     THE COURT:    Are you sure?

12                     MR. LENNON:    May we have a moment, Your Honor?

13                     THE COURT:    Certainly.

14                     (Discussion off record in court)

15                     THE DEFENDANT:     I can't, I can't think of any

16          questions I have at this moment.

17                     THE COURT:    Okay.   Fair enough.     Now, your counsel

18          have been retained to represent you in this case.           Have you

19          been satisfied with the work that they have done on your

20          behalf?

21                     THE DEFENDANT:     Yes, Your Honor, I have.

22                     THE COURT:    Okay.   The presentence report includes a

23          calculation of the guidelines and the advisory guidelines

24          ranges as follows:      I will point out that the calculations for

25          each of the three counts is identical, and as pointed out in or
     Case 1:17-cr-00080-JTN ECF No. 125, PageID.960 Filed 11/06/19 Page 6 of 46
                                                                                     6

 1          set out in paragraph 12A of the plea agreement, the application

 2          of sentencing guidelines 2.2 --        2G2.1 is stipulated to apply

 3          here.    And that affects the calculation of the offense level.

 4                     So the offense level is calculated at 36, Criminal

 5          History Category is calculated at 1 based on zero criminal

 6          history points, and those two calculations place this case in

 7          Zone D of the grid where the incarceration range is 188 to

 8          235 months, although, as noted earlier, the maximum potential

 9          custody sentence for these offenses is 120 months, but they can

10          be stacked to achieve an incarceration within the guidelines

11          range.

12                     The supervised release range is five years to life,

13          the fine range is 40,000 to $250,000, restitution as pointed

14          out by Mr. Lennon and also discussed in the sentencing memos

15          and the presentence report, that is to be decided.           We are

16          going to talk about that a little bit later.          And there is a

17          mandatory special assessment of $100 per charge for a total of

18          $300.

19                     Now, the restitution issue, Mr. Lennon, has been laid

20          out as a scoring issue but it really isn't.          But I think we

21          might as well discuss it at this juncture.          You can put your

22          argument on the record.      I'm sure Ms. Sanford has something to

23          offer as well, and I'll make that determination at this point

24          or at least I hope I can.

25                     MR. LENNON:    Thank you, Your Honor.       From the victim
     Case 1:17-cr-00080-JTN ECF No. 125, PageID.961 Filed 11/06/19 Page 7 of 46
                                                                                       7

 1          impact statements that were filed under seal I would point out,

 2          Your Honor, that there was one from a counselor of the young

 3          man identified as J.L. out of Texas.         No other submissions by

 4          any of the individuals, juveniles who were identified as

 5          exchanging genital photographs with Mr. Gadola.           And we would,

 6          Your Honor, concede that any other children who had exchanged

 7          genital photographs with Mr. Gadola would indeed be considered

 8          victims under this case.      The bulk of the documents provided to

 9          the Court under the seal are involving the J. family.            And,

10          Your Honor, it's our position, it's been our position, that

11          they are not victims of this crime.        I will --

12                     THE COURT:    Well, strictly speaking they are not

13          victims of the crime of conviction, but they --           well, I'll let

14          Ms. Sanford argue that.      The issue is a little broader than

15          that, I think.

16                     MR. LENNON:    Well, Your Honor, and I'll --        I do want

17          to address kind of the factual basis behind that because this

18          Court, as the Court well recalls, had two days of testimony

19          that culminated, if you will, in what is apparently the

20          purported admissions by Mr. Gadola.        Of course not on tape,

21          after nine hours of questioning, that led to even Special Agent

22          Impola contacting the              , sorry, I apologize, Your Honor,

23          the J. family.     I ask that be stricken from the record, Your

24          Honor, and I'll do my best to not do that again.

25                     But this, this alleged incident which the government
     Case 1:17-cr-00080-JTN ECF No. 125, PageID.962 Filed 11/06/19 Page 8 of 46
                                                                                     8

 1          is now seeking restitution for is not, would not be considered

 2          part of the offense conduct and was not included in the Court's

 3          recitation of the offense conduct.

 4                     And what we frankly believe is the government is

 5          trying to get in through the back door which they couldn't

 6          through the front door.      The government has argued this would

 7          be under the mandatory restitution statute.          That's not clear.

 8          And they also argue that the plea agreement would encompass

 9          this conduct.    Which we argue it does not.

10                     THE COURT:    Well, let's make sure we are all on the

11          same page there.     Because we are talking about paragraph 5, I

12          believe, of the plea agreement.

13                     MR. LENNON:    Yes, Your Honor.

14                     THE COURT:    Which says, and I quote, "Mandatory

15          restitution" MRA, the statute you're talking about, "the

16          defendant understands that he will be required to pay full

17          restitution as required by law, see USC Sections 2259, 3663,

18          3663A.   The defendant also agrees to make full restitution to

19          all of the victims of his sexual exploitation of children

20          including but not limited to the children depicted in the

21          images charged in the superseding felony information, as well

22          as the children who appear on any other child pornographic

23          images produced, received, possessed or accessed by the

24          defendant.    The defendant agrees that the restitution order is

25          not restricted to the losses related to the counts to which he
     Case 1:17-cr-00080-JTN ECF No. 125, PageID.963 Filed 11/06/19 Page 9 of 46
                                                                                        9

 1          is pleading guilty.       The parties currently do not know the

 2          applicable amount of restitution and agree that the amount will

 3          be determined by the Court at sentencing."

 4                      MR. LENNON:    Yes, Your Honor.     And so our point is

 5          this plea agreement which was provided to us and was

 6          nonnegotiable, in fact on March 27, 2018, when we asked to

 7          engage in some tweaking of language we were told that it would

 8          remain as is.    On March 29th, 2018, the government was aware of

 9          the J. family for over a year and did not explicitly put this

10          in there.    So I would argue there was no meeting of the minds

11          with respect to the J. family.        If they expected the J. family

12          to come under this, they had 14 months that that could have

13          been discussed.

14                      Our interpretation of this, which we believe is

15          consistent with the mandatory restitution statute was we knew

16          they had lots of other images, 20, 30 other images depicting

17          genitalia of young men.      If they had identified any of those

18          others, and indeed they apparently have, those people would be

19          victims; those people could be entitled to restitution.               But

20          not the J. family.       And we believe any, any question about the

21          drafting of this on a nonnegotiable plea agreement has to go

22          against the government.      If they intended the J. family to be

23          part of this restitution, they should have put it in there.

24                      THE COURT:    Well, I'm sure Ms. Sanford has a contrary

25          argument to make.     So let's hear what that is.
     Case 1:17-cr-00080-JTN ECF No. 125, PageID.964 Filed 11/06/19 Page 10 of 46
                                                                                    10

 1                      MR. LENNON:    Thank you, Your Honor.

 2                      MS. SANFORD:    Your Honor, my drafting of the paragraph

 3          5 that the Court just read into the record was intended to cast

 4          a wide net so that it wasn't just the three boys and the counts

 5          of conviction that would be entitled to seek restitution

 6          claims.    As laid out in our sentencing memorandum, we do think

 7          that the J. family are victims of Gadola's sexual exploitation

 8          of children.     And I do believe that there's a sufficient

 9          factual basis for that laid out in the presentence report.             We

10          provided the probation officer who prepared the report, Officer

11          Mosley, and the defense with copies of the reports and the

12          recordings from the Child Advocacy Centers where these children

13          were interviewed.      I think given the disclosures that they made

14          at the time of the interviews, as well as Gadola's admissions

15          about his conduct toward these children, it is appropriate to

16          include them in the restitution calculus.

17                      I would also note that if the Court wanted to hear

18          testimony, although I don't believe that it's necessary, the

19          mother of the children is present today to address that the

20          family had no advance knowledge of the allegations before their

21          interviews.     However, she also outlined that in her victim

22          impact statement.

23                      So I do think there is a sufficient basis here on the

24          record for the Court to find that these children were victims

25          of his exploitation, that this family has suffered economic
     Case 1:17-cr-00080-JTN ECF No. 125, PageID.965 Filed 11/06/19 Page 11 of 46
                                                                                   11

 1          damages because of that exploitation, and that they are

 2          entitled to restitution.

 3                      THE COURT:    Thank you, Ms. Sanford.      Well, let's first

 4          of all dispense with the idea that the fact that this plea

 5          agreement was submitted to the defendants without the

 6          opportunity to negotiate.       Let me first say that the defendant

 7          and his counsel didn't have to accept it and sign it.

 8          Secondly, this plea agreement provided defendant and does

 9          provide the defendant with tremendous benefit.           The counts

10          which were dismissed here for which the factual recitation in

11          the plea agreement and throughout this file suggest offenses

12          that would have carried potentially a mandatory minimum

13          15 years imprisonment.       So I have no real empathy with

14          counsel's concern about this not being a negotiated settlement.

15          Nor do I have any real, place any real credibility in the

16          argument that this is not how they interpret the paragraph 5;

17          which Ms. Sanford I think did cast a very broad net.            It is not

18          limited to in any way, as far as I can tell based on the clear

19          language of the paragraph, it's not limited to victims who were

20          known at the time counsel and the defendant entered into the

21          plea agreement, and it covers in my view all of the J. family

22          victims when it says that, "The restitution order is not

23          restricted to the losses related to the counts to which he is

24          pleading guilty."

25                      So the objection to restitution on behalf of the J.
     Case 1:17-cr-00080-JTN ECF No. 125, PageID.966 Filed 11/06/19 Page 12 of 46
                                                                                       12

 1          family is respectfully denied.

 2                      The only question I have for the government really has

 3          to do with the calculation.        And I'm not certain that all of

 4          the items included in the claim for restitution on their behalf

 5          are proper.

 6                      So I would like to hear Ms. Sanford's view on that,

 7          please.

 8                      MS. SANFORD:    Respectfully, Your Honor, is there

 9          something in particular that you would like me to address?

10                      THE COURT:    Well, I'm just looking.      I'm not putting

11          my hands on it right off the bat.         There was a, if I recall

12          correctly, there was an attorney fee issue.          I'm not entirely

13          convinced that all of the counseling fees are recoverable.             I

14          was trying to find that.         I know that there is a --

15                      Ms. Mosley, do you know where that is set out that

16          there's a chart I thought.        105.   Is that in the impact

17          statements?

18                      THE CLERK:    Yes.

19                      THE COURT:    Okay.    Thank you.   The wage loss on behalf

20          of the parents.     There were apparently some insurance benefits

21          were paid, there were -- the J. family received state crime

22          victim compensation benefits.        And so, you know, I'm just not

23          certain of the inclusion of various items.          And I would like

24          for you to talk to me about attorney fees as well.            Where you

25          find that in the statute and in the guidelines.           If at all.
     Case 1:17-cr-00080-JTN ECF No. 125, PageID.967 Filed 11/06/19 Page 13 of 46
                                                                                   13

 1                      MS. SANFORD:    Let me start, first of all, the Court

 2          mentioned lost wages.      I don't believe that there is a request

 3          for any wages.     I'm looking at page ID 771 which is the

 4          financial impact statement and verification of financial loss.

 5          Question 7 asks the family, "Were you unable to work or did you

 6          miss work as a result of this crime?"         And they indicate that

 7          there was no wage loss although there was missed work due to

 8          attending driving to numerous medical and counseling

 9          appointments for family members, meetings with the FBI,

10          attending court, et cetera.       So I don't believe that there is

11          any claim for lost wages.       I think they are just indicating

12          that there was missed work because of this case but I don't see

13          anywhere where they delineate an amount of money that they are

14          seeking for wages.

15                      Regarding the funds that they received from the Crime

16          Victims Fund from the State of Michigan, if a restitution order

17          is entered in this matter, the J. family will be responsible

18          for repaying the Michigan Crime Victims Fund the money that

19          they have already been forwarded to offset their bills.

20                      THE COURT:    What about the amounts they might have

21          recovered from their insurance?

22                      MS. SANFORD:    I don't believe that they are seeking

23          the amounts they didn't recover from their insurance.            Looking

24          at page ID 773, they indicate, "That to prepare this statement,

25          we logged into their insurance website and reviewed all archive
     Case 1:17-cr-00080-JTN ECF No. 125, PageID.968 Filed 11/06/19 Page 14 of 46
                                                                                     14

 1          copies of their explanation of benefits forms.           They show the

 2          amounts that we are responsible for which are not covered by

 3          insurance.     Even after the annual deductible is exhausted,

 4          there is still a copayment, then the deductible resets back to

 5          zero on January 1."       So I believe the request here is for their

 6          out of pocket insurance.       In fact, you'll see that for one of

 7          the children, J.G., they are asking for the full amount because

 8          in that particular instance their insurance provider doesn't

 9          cover her treatment.

10                       And I'm happy to call a witness to answer some of

11          these questions if the Court would find that helpful.

12                       THE COURT:   I think I would.

13                       MS. SANFORD:   Yes.   One moment, please, Your Honor.

14          Your Honor, I'm going to call at this time                       and I

15          would request that his name actually be redacted from the

16          transcript so the identity of the family isn't publicized.

17                       THE COURT:   Very well.

18                       GOVERNMENT WITNESS, WAS DULY SWORN

19                       THE CLERK:   Thank you.    Please be seated.

20                                      DIRECT EXAMINATION

21          BY MS. SANFORD:

22          Q     You are the father of the children that we have been

23          discussing?

24          A     Yes.

25          Q     And you prepared this restitution request?
     Case 1:17-cr-00080-JTN ECF No. 125, PageID.969 Filed 11/06/19 Page 15 of 46
                                                                                   15

 1          A     I did.

 2          Q     All right.    Let's start by talking about what is and is not

 3          covered by your insurance.       Did you submit any claims for any

 4          payments that your insurance made to any providers?

 5          A     No.

 6          Q     So the amounts that you've indicated on these forms that

 7          you completed are your out of pocket expenses?

 8          A     Yes.

 9          Q     After insurance has covered whatever their portion is?

10          A     Correct.

11          Q     Also, was I correct, are you going to be required to

12          reimburse the Crime Victims Rights Fund for the State of

13          Michigan?

14          A     That is our understanding of how it works, yes.

15          Q     Okay.    And then you indicated that there was some out of

16          pocket expense to consult with your family attorney.

17          A     We did.    We asked for advice.

18          Q     Advice regarding just generally --

19          A     The court process and what to expect and kind of how this

20          works.

21          Q     Okay.    And was that a one-time consultation?

22          A     Yes, it was.

23          Q     All right.    That was just sort of what to expect when

24          dealing with a criminal process?

25          A     Correct.
     Case 1:17-cr-00080-JTN ECF No. 125, PageID.970 Filed 11/06/19 Page 16 of 46
                                                                                   16

 1          Q     That was $405 amount that you paid?

 2          A     Yes.

 3          Q     This was a family attorney that you had retained for other

 4          matters at a different point?

 5          A     It's our family attorney for other things.

 6          Q     You have also submitted requests for repayment for

 7          prescription medication costs?

 8          A     Correct.

 9          Q     Is that for out of pocket expenses only?

10          A     Yes.

11          Q     And then you calculate that your children will remain in

12          counseling for sometime.

13          A     Yes.

14          Q     And how much counseling will cost until they turn 18 for

15          you out of pocket, is that correct?

16          A     That is correct.

17          Q     And so you listed that as future calculation of counseling

18          expenses.

19          A     Yes.

20          Q     That's for each of your children until they turn 18 and

21          then for you and your wife?

22          A     Yes.

23          Q     Until what point?

24          A     Until the children are 18.

25                       MS. SANFORD:   I have no further questions.
     Case 1:17-cr-00080-JTN ECF No. 125, PageID.971 Filed 11/06/19 Page 17 of 46
                                                                                   17

 1                       THE COURT:    Mr. Lennon.

 2                       MR. LENNON:   Thank you.

 3                                       CROSS-EXAMINATION

 4          BY MR. LENNON:

 5          Q     Good morning, sir.

 6          A     Good morning.

 7          Q     Did you submit to the victim witness unit here any

 8          documents to support these calculations?

 9          A     Yes.

10          Q     So you did give them both receipts and diagnosis, is that

11          correct?     What did you give them?

12          A     Bills and things that we had at home.         I know I went to the

13          pharmacy to get the prescription records.

14          Q     And so all of that that you had in your possession was

15          provided to the government?

16          A     We provided -- I think I provided the log-in information or

17          I provided the Aetna stuff.       I had to go into the computer and

18          look at all those benefit statements.

19          Q     And all of those figures support these numbers in here, at

20          least of current and present costs?

21          A     Right.

22          Q     Let's talk about the future costs here, future

23          calculations.     Do you have plans of care by the physicians who

24          have seen B. and S. and C. and you and your wife saying that

25          they will need counseling until they're 18 years of age?
     Case 1:17-cr-00080-JTN ECF No. 125, PageID.972 Filed 11/06/19 Page 18 of 46
                                                                                   18

 1          A     No.

 2          Q     So these future costs of 52,704, that's just your

 3          calculation of current expenses if you need, everyone needs

 4          counseling for the next almost decade, is that correct?

 5          A     Yes.

 6          Q     Now, I saw someone -- and first of all, I know you're

 7          friends with the Gadola family; they feel very badly that you

 8          are in this position here today.        But let me tell you.      Let me

 9          ask you.     As of the date that Mr. Impola came to your home, you

10          had no concerns about Sameer Gadola, did you?

11          A     No, actually we did have some concern before that because

12          of social media.

13          Q     Did you talk to the Gadolas about that?

14          A     No, we did not.

15          Q     And in fact you even went to their home and spent holidays

16          with them, correct?

17                       THE COURT:    Are we talking about restitution here,

18          Mr. Lennon?

19                       MR. LENNON:    We are, Your Honor.     But I think the

20          Court wants me to focus on the numbers only.           And I will do

21          that.    The future costs, I'm assuming that you've also included

22          for you and your wife, is that correct?

23                       THE WITNESS:    Correct.

24          BY MR. LENNON:

25          Q     And you said that you have no doctor's notes or diagnosis
     Case 1:17-cr-00080-JTN ECF No. 125, PageID.973 Filed 11/06/19 Page 19 of 46
                                                                                   19

 1          plans of care saying you're going to need extended care in this

 2          matter, is that correct?

 3          A     We are still under treatment with the providers.

 4          Q     Understand that.      But I'm talking about the length of time

 5          in which you need to go into, have these services for you and

 6          your children.     You have nothing to establish that you will

 7          need these services as long as it's provided for the dates

 8          estimated in here, is that correct?

 9          A     Yes.

10                       MR. LENNON:    Thank you.   May I have a moment, Your

11          Honor?    Thank you, Your Honor.

12                       THE COURT:    Your children are still in counseling.

13                       THE WITNESS:    Yes.

14                       THE COURT:    On a regular basis?

15                       THE WITNESS:    Well, due to the expense they are not

16          going as frequently as they were, but we would like to be able

17          to resume that.

18                       THE COURT:    Okay.    Anything further, Ms. Sanford?

19                       MS. SANFORD:    Not for this witness, thank you.

20                       THE COURT:    You may step down.    Thank you for your

21          testimony, sir.

22                       I have some real reservations then about two areas:

23          First of all, the attorney fees which I don't think, at least I

24          haven't seen any authority for that.         And for the counseling

25          fees for the parents.       I think that the counseling fees for the
     Case 1:17-cr-00080-JTN ECF No. 125, PageID.974 Filed 11/06/19 Page 20 of 46
                                                                                      20

 1          children past, present and future are certainly proper, but I

 2          would like to see a recalculated bottom line that does not

 3          include those two items.

 4                      MS. SANFORD:    If I may, Your Honor.

 5                      THE COURT:    I'm sorry?

 6                      MS. SANFORD:    My request would be, we can delay

 7          restitution findings for 90 days under 18 U.S.C.

 8          Section 3664(d)(5).

 9                      THE COURT:    Right.

10                      MS. SANFORD:    I would like the opportunity to submit

11          the recalculated numbers the Court has requested.           And if the

12          parents can obtain something in support of their claim from

13          their doctors, I would also like the opportunity to submit that

14          to the Court for its consideration.

15                      THE COURT:    I don't -- don't get me wrong.       I do not

16          --   I do not contest their need.       What I do contest is their

17          entitlement.     And what I would really like to see from the

18          government, and of course the defense will have the opportunity

19          to respond, but what I would really like to see is some

20          authority for extending restitution beyond the actual victims

21          of the crime for the behavior.         So that's what I'm really

22          looking for.     I don't, I don't -- I mean if they -- obviously

23          if there are some justifications, medical justifications for

24          their need, that's fine.       That should be included also.       But my

25          real concern is whether the law permits that kind of
     Case 1:17-cr-00080-JTN ECF No. 125, PageID.975 Filed 11/06/19 Page 21 of 46
                                                                                   21

 1          restitution.     Okay?

 2                      MS. SANFORD:    Yes.    May I submit something to the

 3          Court?

 4                      THE COURT:    Yes.

 5                      MS. SANFORD:    30 days?

 6                      THE COURT:    That's fine.    And Mr. Lennon, the defense

 7          will have 28 days to respond.

 8                      MR. LENNON:    Thank you.    And, Your Honor, with that, I

 9          don't believe we have any of the supporting documentation for

10          any of the numbers or any of the diagnoses.          But I will

11          certainly work with, if we missed them we will work with

12          Ms. Sanford to be able to review those and obviously keep that

13          confidential.     But we would like that opportunity to respond.

14                      THE COURT:    Thank you.    Okay.   So that now we are past

15          the objections, which, as I said, did not really affect in any

16          way the scoring, my calculation of the scoring is the same as

17          the probation officer's:         Offense level 36, Criminal History

18          Category I, an advisory guidelines range of 188 to 235 months,

19          a range for supervised release of five years to life, a fine

20          range of 40,000 to $250,000, and a $300 mandatory special

21          assessment.

22                      Does the government agree with the accuracy of those

23          calculations, Ms. Sanford?

24                      MS. SANFORD:    I do, Your Honor.     I would also just

25          remind the Court that there is the additional special
     Case 1:17-cr-00080-JTN ECF No. 125, PageID.976 Filed 11/06/19 Page 22 of 46
                                                                                     22

 1          assessment.

 2                      THE COURT:    Thank you.    I forgot that.     Yes.   The

 3          $5,000 per count Justice for Victims of Trafficking Act of 2015

 4          which is also a special assessment.         And that amounts to a

 5          total of $15,000 in addition to the $300 special assessment.

 6          Thank you for reminding me.       That's the second reminder I have

 7          had this morning.      Goes to show you it's Monday morning.

 8                      Mr. Lennon, are you in agreement with the accuracy of

 9          the calculations?

10                      MR. LENNON:    Yes, Your Honor.

11                      THE COURT:    Thank you.    Mr. Lennon, are you ready for

12          your allocution?

13                      MR. LENNON:    I am, Your Honor.     We would like to start

14          with the Court's indulgence with respect to calling two experts

15          to address a number of areas.        And this goes to our motion for

16          a variance and for the Court's ability to fashion a sentence

17          that is sufficient but not greater than necessary to achieve

18          the purposes of sentencing.

19                      The first would be Ron Grooters who, among other

20          things, has done the ABLE assessment which the Court has

21          ordered as part of its supervised release conditions, as well

22          as the Look test.      A copy of that report was provided under

23          seal as Exhibit H to our sentencing memorandum.           He will, can

24          opine and give the Court some indication of his evaluation and

25          opinion of risk for Mr. Gadola, the likelihood to reoffend, and
     Case 1:17-cr-00080-JTN ECF No. 125, PageID.977 Filed 11/06/19 Page 23 of 46
                                                                                      23

 1          the extent if any of any sexual deviance.

 2                      The second witness, Your Honor, would be Randy Flood

 3          who is, works with men like Mr. Gadola in various out patient

 4          programs.    Can also explain the YSOTP program that is available

 5          in Kent County, and would be available at a cost to Mr. Gadola

 6          as either, as in this case, a condition of supervised release,

 7          and what we would argue would be a reason why the Court should

 8          depart significantly from the guidelines, increase supervised

 9          release, and allow Mr. Gadola to participate in this program or

10          any other programs the Court would deem acceptable.            We would

11          like the opportunity to call those two witnesses prior to our

12          allocution.

13                      THE COURT:    Does the government have any comment on

14          that, Ms. Sanford?

15                      MS. SANFORD:    Your Honor, regarding Mr. Grooters, the

16          Court has his report.      I'm not certain what additional

17          information would be provided that would be helpful to the

18          Court regarding the assessment that he performed.

19                      I have no information about the other proposed

20          witness.    I'm skeptical of the helpfulness of information about

21          a county court program to this Court's assessment of a federal

22          sentence for Mr. Gadola.       But I would leave that to Your

23          Honor's discretion.

24                      THE COURT:    Well, I share your skepticism with regard

25          to the Kent County program, Ms. Sanford.          I did read all of the
     Case 1:17-cr-00080-JTN ECF No. 125, PageID.978 Filed 11/06/19 Page 24 of 46
                                                                                     24

 1          submission with regard to that, and I don't --           I'm not really

 2          sure that it is something that would be helpful to me in

 3          determining a sentence which is sufficient but not greater than

 4          necessary.    And I say that partly because the, the submission

 5          on that, I don't know which attachment that was to the defense

 6          sentencing memo, but the very first paragraph of the program,

 7          the Youthful Sex Offender Treatment Program which is available

 8          in Kent County says that, "Research has established that early

 9          intervention with sex specific treatment can significantly

10          reduce the risk of reoffending."        I point out that Mr. Gadola

11          has had early intervention on any number of matters that he

12          struggles with, and it certainly didn't seem to affect this

13          process.

14                      But in addition to that, I agree with Ms. Sanford, I

15          really do not see how it is going to be of any particular

16          benefit to me in reaching a sentencing decision.           Again, as I

17          said, I read the information that came with the brief and I

18          didn't find it particularly appropriate.

19                      And then with regard to Mr. Grooters, I would say

20          this.    I found his report to lack credibility in a significant

21          number of particulars where, for instance, he concludes in two

22          places that Mr. Gadola is a typical adult heterosexual male, a

23          relatively well adjusted adult heterosexual male.           Those two

24          conclusions run pretty contra to two things:           They run contra

25          to the conclusions made by the Bureau of Prisons assessment of
     Case 1:17-cr-00080-JTN ECF No. 125, PageID.979 Filed 11/06/19 Page 25 of 46
                                                                                      25

 1          Mr. Gadola, but even more importantly, they run contrary to the

 2          defense in this case which has argued that Mr. Gadola, if I

 3          understand their argument correctly, is not a typical adult

 4          heterosexual male in almost any instance.          Nor is he a

 5          relatively well adjusted adult heterosexual male.           The argument

 6          has been that he has significant deficits, emotional,

 7          cognitive, behavioral, that he has some confusion about his

 8          sexuality, and finally, and those are only two of a number of

 9          real questions I have about this report, but finally, he

10          concludes that there's no indication that Mr. Gadola has

11          progressed to any hands on offensive behavior towards children,

12          which we know is not true.

13                      He had an encounter with his cousin who was younger

14          than he which did involve hands on offensive behavior.            And we

15          have the victim impact statements from the J. family which also

16          strongly support hands on.       So we know that there was I think

17          pretty clearly a lack of candor, if nothing more, when

18          Mr. Gadola was analyzed by Mr. Grooters.

19                      He told Mr. Grooters he was not accused and had never

20          sexually abused a child.       He was accused of that and through

21          the good efforts of his counsel has avoided prosecution on

22          those more serious crimes.

23                      So, you know, you can put Mr. Grooters on.         I really

24          do not think it's going to help me at all, Mr. Lennon.

25                      MR. LENNON:    Your Honor, I understand the Court's
     Case 1:17-cr-00080-JTN ECF No. 125, PageID.980 Filed 11/06/19 Page 26 of 46
                                                                                     26

 1          ruling.    And I just with the Court's indulgence would like to

 2          just make a brief offer of proof with respect to that.

 3                      I think Mr. Grooters would explain that when he was

 4          referring to kind of normal sexual, a normal adult male, he is

 5          talking about kind of the sexual interest and not all of the --

 6          he did not do the evaluations of Dr. Jeff.

 7                      THE COURT:    None of that is believable either,

 8          Mr. Lennon, because all you have to do is read the transcripts

 9          of Mr. Gadola's texting with these young boys that he was

10          enticing.

11                      MR. LENNON:    Yes, Your Honor.     And I think, again,

12          with respect to an offer of proof, both Mr. Grooters and

13          Mr. Flood would be able to talk about the way the Internet of

14          things has essentially allowed for a new group of offenders.

15                      Finally, Your Honor, the last point is as the Court

16          knows, and we contest the admissions that were, that are

17          attributed to Mr. Gadola with respect to when they were made,

18          they're the only ones that aren't recorded, and this really led

19          to the FBI contacting the                  and what not.

20                      But we are not -- I'm not here to reargue whether they

21          are victims.     The Court knows we are objecting to that.         The

22          Court was very clear.      We would simply ask the Court to

23          consider all of the evaluations by Dr. Kieliszewski,

24          Dr. van der Walt of the BOP, and Mr. Grooters, and I will

25          certainly proffer with respect to Mr. Flood's assessment and
     Case 1:17-cr-00080-JTN ECF No. 125, PageID.981 Filed 11/06/19 Page 27 of 46
                                                                                      27

 1          what he could possibly do in the course of my allocution.

 2                      THE COURT:    Well, I'm glad you brought up the issue

 3          of -- see what phrase you used.        "The way the Internet of

 4          things allowing for a new group of offenders."           Because I did

 5          spend sometime reading the editorial you provided as well

 6          called, "Sexting:      Prevalence, Age, Sex and Outcomes."        Which

 7          is also, for purposes of the defense in this case, a double

 8          edged sword at the very least.        And one of the points made in

 9          that editorial which appears in the Journal of the American

10          Medical Association Pediatrics, published in February of 2018,

11          is that there isn't even a uniform definition of this idea of

12          sexting.    I mean it's an area that has not had a great deal of

13          research to it, and I don't, I don't believe that it provides

14          any real comfort to the defense in this case.

15                      MR. LENNON:    Your Honor, again, and I understand.

16          It's hard as a father to understand why young people would

17          engage in this behavior.        That article was provided to the

18          Court because it is an emerging area.         There are lots of

19          studies, in this case over a hundred thousand participants in

20          these 39 studies.      And --

21                      THE COURT:    Without any real hard and fast

22          conclusions, Mr. Lennon.

23                      MR. LENNON:    Well, but I think it takes, one part is

24          it takes -- that is true.        But other than the prevalence and it

25          appears to be becoming even more prevalent.          And the point
     Case 1:17-cr-00080-JTN ECF No. 125, PageID.982 Filed 11/06/19 Page 28 of 46
                                                                                     28

 1          being that, yes, there is an element of the sentencing factors

 2          that require deterring other people, and deterring Mr. Gadola,

 3          but at the end of the day, counseling, more maturation through

 4          these programs like the YSOTP program, which, by the way, Your

 5          Honor, also includes individuals accused of contact offenses.

 6          In state court they are allowed to participate in this program,

 7          and the findings have been these long Draconian sentences

 8          aren't the ticket to both improve Mr. Gadola's chances to

 9          remain law abiding and also to protect the community.            Because

10          the programs have shown great success in reducing the

11          likelihood to reoffend.       But in sexting it takes apparently a

12          different form.     Sometimes it's just messages.        Arguably both

13          messages and photographs were submitted here.           And, Your Honor,

14          we are not walking away from this language.          This was Sameer's

15          language.    But with the Internet of things people take on

16          different personas.       People are able to explore in a relatively

17          safe way, now, again, this would be if we are talking

18          consenting adults in communication, this is clearly a violation

19          of law because of the age of these young men, and we understand

20          that they are victims and we are not backing away --

21                      THE COURT:    I'm not even sure I would call them young

22          men.   They were boys.

23                      MR. LENNON:    Yes, Your Honor.     13 to 16.    And we

24          understand the impact and we also understand that while they

25          may have been, they may not have wanted to submit victim impact
     Case 1:17-cr-00080-JTN ECF No. 125, PageID.983 Filed 11/06/19 Page 29 of 46
                                                                                   29

 1          statements in this case because, you know, of the embarrassment

 2          of being engaged in this.

 3                      But let me get back to my client because that's who I

 4          know, that's who I have spent this time with.

 5                      He has always been from the very beginning very

 6          remorseful and very sympathetic to the families, the children,

 7          and the families for whom were dragged into this because of his

 8          conduct.    You saw that in the letter.       You saw that in his

 9          apology note that he wrote the day, at the end of his nine-hour

10          interrogation.     And you saw it in the letters of the people who

11          he has spoken with.      Hopefully, in your, the letter to you, you

12          also saw his deep remorse.       And I'll tell the Court, Your

13          Honor, I'll highlight the Court -- I know the Court is going to

14          ask him whether he wants to speak today -- he has been

15          practicing reading his letter in the mirror for several weeks

16          now.   And in fact last night practiced in front of his

17          kindergarten teacher and another family friend who stopped by

18          to provide support.      He just can't do it emotionally.        He can't

19          get through it.     But he has at all times shown remorse.

20                      And again what I think Randy Flood would testify to is

21          they have young men like Sameer, young men engaged not only in

22          this conduct but also contact offenses who they have shown are

23          less likely to reoffend and more likely to mature in their

24          programs as opposed to long jail sentences.

25                      I mean I know this is not state court, Your Honor.
     Case 1:17-cr-00080-JTN ECF No. 125, PageID.984 Filed 11/06/19 Page 30 of 46
                                                                                   30

 1          Clearly.    Just as if we were here arguing on a drug for a drug

 2          defendant.    We are not in state court.       But in state court, a

 3          young man like Sameer would not only be entitled in Kent County

 4          to access to the YSOTP program but also to the Holmes Youthful

 5          Trainee program which would not -- he wouldn't even be required

 6          to register as a sex offender.

 7                      THE COURT:    Highly doubtful that any circuit judge in

 8          Kent County would afford him a Holmes Youthful Trainee

 9          designation in a case like this where there has been acting

10          out, Mr. Lennon.

11                      MR. LENNON:    Well, Your Honor, I would beg to differ

12          only because I have had cases involving sexual intercourse with

13          minors where they have received Holmes Youthful Trainee in Kent

14          County.    And that's because they have now -- a lot has happened

15          with the science of this, and that the long prison terms aren't

16          as helpful as the programs.

17                      I can -- I have at least one defendant on the top of

18          my head I can tell right now, and I think Mr. Flood would

19          testify that that is, you know, we can't predict what judge we

20          have and what the judge would do, but Holmes Youthful Trainee

21          has been used for young adults Sameer's age for much more

22          severe contact offenses than what has even been alleged here.

23                      THE COURT:    Well, I'm not going to argue apples and

24          oranges with you with regard to whether those cases are

25          distinguishable from this one on its facts.          I can think of
     Case 1:17-cr-00080-JTN ECF No. 125, PageID.985 Filed 11/06/19 Page 31 of 46
                                                                                        31

 1          circumstances where a minor, 16 or 17 years old engages in this

 2          kind of behavior and can be seen to be believed to be older

 3          than that and so forth.       But this is a case that is not in my

 4          view cognizable under Holmes Youthful Trainee.           Not where you

 5          have this kind of enticement of young boys, and the kinds of

 6          exchange of information and language that we see in this case.

 7          Go ahead with your --

 8                      MR. LENNON:    Yes, Your Honor.     We will, and if the

 9          Court, if the Court was indeed correct, we would then be

10          looking at guidelines of 2 months to 17 months and a maximum of

11          four years.     And that's scoring, my scoring including multiple

12          acts of penetration.      We would be looking at a two to four --

13          sorry, 2 to 17 on the low end, four on the statutory max.              In

14          this case Mr. Gadola is facing almost 16 years at the minimum

15          here.    We contend that that is far greater than necessary to

16          address the factors and the considerations the Court must

17          address in fashioning a sentence that is sufficient but not

18          greater than necessary.

19                      Your Honor, I would also want to point out that we

20          have a young man who made some really terrible mistakes, and

21          he's acknowledged the hurt that he has caused to other people.

22          But in this case there are resources, there are resources that

23          have shown a great likelihood of success, and including what is

24          available to the Court here and was suggested or, sorry, was

25          mandated in the supervised release petition, no access to the
     Case 1:17-cr-00080-JTN ECF No. 125, PageID.986 Filed 11/06/19 Page 32 of 46
                                                                                   32

 1          computer.    Mr. Gadola has been without access to the computer

 2          and on home detention for 20 months.         So other than roughly

 3          60 days when he reported and then went to a BOP facility in

 4          Colorado, it's been now 20 months that he's been on home

 5          detention, and there has been no offense.          The Court's own

 6          condition of supervised release, and the Court has up to life

 7          on supervised release, mandates and requires that he not have

 8          access to a computer.      The fact that he has been on home

 9          detention for 20 months, there's been no contact with victims,

10          there's been no contact with any children, should give the

11          Court comfort that a lengthy prison sentence is not most

12          appropriate in this case and that there are conditions outside

13          of a lengthy prison term that could ensure the safety of all

14          individuals.

15                      And, Your Honor, may I have one moment?

16                      THE COURT:    Sure.

17                      MR. LENNON:    Thank you, Your Honor.

18                      THE COURT:    Thank you, Mr. Lennon.      Mr. Gadola, at

19          this point you have the right to speak in your own behalf, to

20          tell me anything you think I should know about you, about what

21          you're charged with, what you've pled guilty to, and if you do

22          wish to speak, you may come to the podium with Mr. Lennon and

23          I'll hear what you have to say.

24                      THE DEFENDANT:    No, Your Honor, not at this moment.

25          What I said in my letter I'm really remorseful for what I've
     Case 1:17-cr-00080-JTN ECF No. 125, PageID.987 Filed 11/06/19 Page 33 of 46
                                                                                    33

 1          done online.     And that's all I got to say.

 2                      THE COURT:    Thank you.    Ms. Sanford.

 3                      MS. SANFORD:    Thank you.    Mr. Lennon spent sometime

 4          talking about what would happen in this case if we were in

 5          state court, but we aren't in state court.          This is a federal

 6          case and I do think it should be compared to other federal

 7          cases.

 8                      I have heard this Court's concerns in the past about

 9          the child pornography guidelines and how they often overstate

10          the nature of the case.       But as is clear already from some of

11          Your Honor's comments, you recognize that this is not simply a

12          child pornography pictures case.

13                      The defendant's sentencing memo began by discussing

14          the images at issue and how relatively tame they were.            There's

15          no rape or sadism, there weren't very many images that

16          Mr. Gadola possessed, the children were pubescent, but what the

17          defense sentencing memo neglected to address is the relevant

18          conduct of what this Court is clearly aware.

19                      Sameer Gadola did not merely possess a handful of

20          photographs of pubescent boys.         Sameer Gadola reached out to

21          many children online grooming them with offers of athletic

22          training, asking for pictures of them in their boxers so he

23          knew what he was working with, or offering them help with

24          bullying, or offering them fun times at MSU events or going out

25          to eat.    And Sameer Gadola was an adult man preying on
     Case 1:17-cr-00080-JTN ECF No. 125, PageID.988 Filed 11/06/19 Page 34 of 46
                                                                                     34

 1          children.    Some of whom knew enough to rebuff him telling him

 2          they were only in 8th grade and didn't want to go to a

 3          fraternity party, or they were too old to sit in his lap.              Some

 4          of the children didn't seem to understand the innuendos or

 5          implications of what Mr. Gadola was asking, and other children

 6          who as we see from the outcome of this case, did exactly what

 7          he asked, engaged in sexual conversations with him, and sent

 8          him nude pictures.

 9                      I very specifically included the conversations that

10          Gadola had with these children in the plea agreement and in the

11          sentencing memorandum because I think the language he uses

12          belies some of the claims about his mental development.

13                      There's a claim from Dr. Kieliszewski that he does not

14          have the ability to think of and implement solutions to

15          problems, but I think that's countered by his immediate and

16          clever responses to any resistance from the victims in this

17          case.    He told one boy who said he was not comfortable sending

18          pictures that he better get comfortable because girls were

19          going to want such things.       He told the children he wouldn't

20          judge them, that it wasn't gay, that they would just compare,

21          that he was trying to help them.

22                      He seemed very capable of thinking of solutions and

23          work arounds when these boys did not want to send him pictures.

24                      We also see that he is capable of lying about himself

25          to suit his ends, telling one of the boys that he's in 11th
     Case 1:17-cr-00080-JTN ECF No. 125, PageID.989 Filed 11/06/19 Page 35 of 46
                                                                                   35

 1          grade.

 2                      I would also note that everything in the defense

 3          member regarding Mr. Gadola's mental health neglects to

 4          mention, completely ignores the findings of the psychologist at

 5          the Bureau of Prisons as is outlined in paragraphs 123 through

 6          125 of the presentence report.

 7                      And that's the doctor who spent the most time and did

 8          the most testing with Mr. Gadola.

 9                      And I think also when we talk about Mr. Gadola's

10          behavior and his relevant conduct, it's important to remember

11          we are talking about more than just online predation.            He also

12          exploited any in-person contact he had with children as well,

13          engaged in oral sex and masturbation with his teenage relative,

14          he admitted fondling the youngest J. child while tickling and

15          wrestling with the boy; the older J. child describes the ways

16          that Gadola would rub and touch him as well.

17                      And so I think that the fact that he now denies in his

18          written statement to the Court at page ID 839 that he ever

19          touched anyone is countered by all the facts that the Court has

20          in this case.

21                      The idea that the Court does not need to be concerned

22          about protecting the public from Mr. Gadola is laughable when

23          the offender standing before you has exploited almost any child

24          with whom he had contact.

25                      And such claim is particularly dubious when I refer to
     Case 1:17-cr-00080-JTN ECF No. 125, PageID.990 Filed 11/06/19 Page 36 of 46
                                                                                   36

 1          paragraph 60 of the presentence report where Mr. Gadola

 2          admitted to the probation officer that he is experimenting with

 3          his sexuality, that he is not attracted to males his own age,

 4          and that he cannot control his sexual urges but will be more

 5          cautious.

 6                      Someone who admits he is incapable of controlling

 7          himself is exactly whom the public needs to be protected from.

 8                      Given this plea agreement the Court has the ability to

 9          impose up to 30 years imprisonment which is the combined

10          statutory maximums, and I believe given the nature and

11          magnitude of his conduct, to deter such future behavior, and

12          protect the public, a sentence within the advisory guidelines

13          is appropriate.     Thank you.

14                      THE COURT:    Thank you, Ms. Sanford.      Well, the

15          guidelines which are presented here are, as in most cases

16          anyway where there aren't mandatory minimums, they are advisory

17          but I do have to consult them and consider them before reaching

18          a sentencing decision which is reflective of my underlying duty

19          to impose a sentence which is sufficient but not greater than

20          necessary to comply with the purposes of Section 3553(a).

21                      And the sentencing calculus starts, as many legal

22          constructs do, with an attempt to balance, balance here the

23          offense and the offender.       The seriousness of this offense

24          cannot be understated, which defense counsel tries mightily to

25          do.   And considering, as the plea agreement says I can, or may,
     Case 1:17-cr-00080-JTN ECF No. 125, PageID.991 Filed 11/06/19 Page 37 of 46
                                                                                   37

 1          all of the behavior in this case, this case is very, very

 2          serious.    I think Ms. Sanford put her finger on it in her

 3          allocution.

 4                      And then we balance that against the defendant.

 5          Mr. Gadola is 23 years old.       He's a young man.      He's, he had a

 6          tough start in life, no question about that, and his, as his

 7          submissions have argued, his physical and emotional development

 8          have been somewhat delayed, but he's also had the benefit of

 9          significant assistance in many areas where he has needed help

10          from the time he was very, very young.

11                      He has had the benefit of resources that very, very

12          few children have in their development.          He's a high school

13          graduate but he wasn't successful at the next level of his

14          education.    He seems to have had a relatively free rein with

15          regard to use of technology, and that is where he really got

16          himself into serious, serious trouble.

17                      Now, going further to the purposes of sentencing under

18          the statute.     I think it would be difficult to find any part of

19          it that didn't apply.      There has to be some punishment for this

20          kind of behavior.

21                      There has to be --     Mr. Gadola from the texting that

22          he did clearly indicated that he knew what he was doing was

23          wrong, and I think he probably knew it was illegal as well.

24          And so respect for the law is important here.

25                      Deterrence is important.      I simply do not believe that
     Case 1:17-cr-00080-JTN ECF No. 125, PageID.992 Filed 11/06/19 Page 38 of 46
                                                                                      38

 1          the totality of this file suggests that Mr. Gadola is not a

 2          danger.    And so deterrence is important.

 3                      But the most important duty that I have in this case

 4          is to protect the public from further crimes of the defendant,

 5          which I think pretty clearly are potential.

 6                      We also need to provide with him medical, educational

 7          and correctional treatment.

 8                      There is an issue with regard to unwarranted

 9          disparities, and Ms. Sanford pointed out that I have, and I do,

10          have some serious questions about the guidelines in child

11          pornography cases.      In fact, I put on the record about five

12          years ago a fairly lengthy argument or explanation for my

13          policy.    These guidelines are harsh.       But at that time in that

14          case, and in cases since then, I have pointed out that my

15          policy has a demarcation in it.        Where there is, and there

16          often are in child pornography cases, there often are

17          defendants who exhibit no indication of acting out on these

18          fairly awful offenses that the guidelines don't take into

19          account, and the guidelines just are off the charts.            But the

20          line is crossed in my view and in my policy where there is

21          indication that there has been acting out and that there is

22          danger of further acting out, which I think is very clear in

23          this case.

24                      Are the guidelines here appropriate?        Do they reflect

25          the statutory factors?       I will have to acknowledge that this is
     Case 1:17-cr-00080-JTN ECF No. 125, PageID.993 Filed 11/06/19 Page 39 of 46
                                                                                    39

 1          a difficult case, and balancing the factors, and further

 2          recognizing that there's no presumption that the advisory

 3          guidelines range is correct, the sentence in this case is a

 4          result of my own independent review of the sentencing factors

 5          and the entire sentencing file.

 6                      The plea agreement, paragraph 10A, "The defendant

 7          agrees that in determining the sentence the Court may consider

 8          the dismissed counts in determining the applicable sentencing

 9          guidelines range, where the sentence should fall within the

10          applicable guidelines range, and the propriety of any departure

11          from the calculated range."

12                      The defense argues that a significant variance is in

13          order here.     It's clear that there is no grounds for departure

14          under the guidelines, and no motion has been made.            But the

15          question of a variance is a very real one.

16                      The defense attempts to paint a picture of a

17          relatively typical adolescent male behavior in sexting photos

18          of genitalia with the inference that such behavior is either

19          completely innocent or easily treatable.

20                      But I believe that the known facts and history of this

21          defendant paint a darker, more sinister picture.           That picture

22          is one of acting out on his sexual interest in young boys,

23          including his cousin in Florida, the three boys in the counts

24          of conviction, and others that have been determined by

25          investigatory agencies who were contacted by the defendant.
     Case 1:17-cr-00080-JTN ECF No. 125, PageID.994 Filed 11/06/19 Page 40 of 46
                                                                                      40

 1                      And I have to say a word about the text messages

 2          themselves which are graphic, to say the very least.            Page 11

 3          of the sentencing brief argues that the photos were not of

 4          explicitly sexual poses.       How you could conclude that of a

 5          photograph of an erect penis in a young boy's hand really is

 6          beyond me.

 7                      In asking for a variance the argument again focuses on

 8          some of the deficits that Mr. Gadola suffers, but as I

 9          mentioned in my colloquy with Mr. Lennon, the ABLE assessment

10          simply didn't support that argument.         I don't think that the

11          deficits as laid out either excuse or mitigate Mr. Gadola's

12          behavior.    He was not forthcoming during the process of his

13          ABLE assessment, as I pointed out earlier.          And the entire

14          report I think is contradicted by the facts established in the

15          history of this case.

16                      So taking all of the circumstances of this case into

17          account, my conclusion is that Mr. Gadola is in fact a sexual

18          predator who not only groomed children for exploitation but on

19          occasion when he had ability to do so acted on those influences

20          and impulses.     I think he's a danger to the community.         I do

21          think that in many instances the guidelines in child

22          pornography cases are excessive, but as pointed out by

23          Ms. Sanford, this is not your typical child pornography case.

24                      Having said that, I think 188 months is somewhat

25          excessive.    The defendant wants us to conclude that he has not
     Case 1:17-cr-00080-JTN ECF No. 125, PageID.995 Filed 11/06/19 Page 41 of 46
                                                                                        41

 1          acted out and never would, but the evidence is otherwise.              So I

 2          think that it is inescapable to me that a period of confinement

 3          is necessary for treatment, for maturation, for coming to grips

 4          with the real world.

 5                      So pursuant to the Sentencing Reform Act of 1984, it's

 6          my sentence on Count 1 that the defendant serve 72 months, on

 7          Count 2, that he serve 72 months to be concurrent with Count 1,

 8          and on Count 3, that he serve 48 months to be consecutive with

 9          Count 2.

10                      The term of incarceration to be followed by five years

11          of supervised release per count to run concurrently and to be

12          subject to the standard conditions of reporting and remaining

13          law abiding.

14                      Now we did provide to counsel and Mr. Gadola before

15          this hearing an order regarding additional sentencing

16          conditions which both Mr. Gadola and Mr. Lennon have signed and

17          I'm signing it now for entry.

18                      The fine in this case is waived.        Restitution is to be

19          determined, the amount of restitution is to be determined.             I

20          will indicate that interest on restitution is waived.            I order

21          the mandatory special assessment of $300, $100 per count.              In

22          addition, I order the mandatory Justice for Victims of

23          Trafficking Act assessment of $5,000 per count for a total of

24          $15,000.

25                      I will make the following recommendations to the
     Case 1:17-cr-00080-JTN ECF No. 125, PageID.996 Filed 11/06/19 Page 42 of 46
                                                                                      42

 1          Bureau of Prisons:       First, for placement in a facility that

 2          will provide programming appropriate to the crimes not only

 3          involving child pornography but also sexual deviancy, as well

 4          as for mental health programming.

 5                      Mr. Lennon, does the defendant have any other requests

 6          for recommendations to the Bureau of Prisons?

 7                      MR. LENNON:    Your Honor, one moment.

 8                      THE COURT:    Sure.

 9                      MR. LENNON:    Your Honor, just to the extent the Court

10          can nuance the recommendation.         Obviously we would like him as

11          close to home but we would certainly like the access to

12          programming to trump that request.

13                      THE COURT:    Right.   I think that close to home is not

14          going to be compatible with some of those other programs which

15          are offered I think in only a couple different facilities

16          around the country.

17                      MR. LENNON:    But to the extent it's two of those.

18          Thank you, Your Honor.

19                      THE COURT:    Right.   Ms. Sanford, am I correct that we

20          are dismissing the original indictment and the superseding

21          indictment?

22                      MS. SANFORD:    Yes, Your Honor.

23                      THE COURT:    Thank you.    That motion is granted.        Where

24          are we on forfeiture?      I know there was a preliminary entered.

25                      MS. SANFORD:    I anticipate that a final order will
     Case 1:17-cr-00080-JTN ECF No. 125, PageID.997 Filed 11/06/19 Page 43 of 46
                                                                                   43

 1          come through after sentencing, Your Honor.

 2                      THE COURT:    Thank you.    Are there any legal objections

 3          to the sentence that I have just entered other than are already

 4          on the record, Ms. Sanford?

 5                      MS. SANFORD:    No, thank you, Your Honor.

 6                      MR. LENNON:    No, Your Honor.

 7                      THE COURT:    Thank you.    Mr. Gadola, I have to talk to

 8          you about your appellate rights, although, the plea agreement

 9          in this case is pretty conclusive about your appellate rights.

10          But to the extent that you retain any appellate rights on my

11          sentencing, you have two things you need to know today:            First,

12          there's going to be a judgment entered electronically today and

13          that will start a 14-day period running during which you have

14          to decide if you want to appeal.        You obviously will want to

15          talk with Mr. Lennon, Mr. Cranmer, your parents, but you have

16          to let your lawyers know within 14 days if you desire to take

17          an appeal.    If you do, your current counsel will be obligated

18          to represent you in that proceeding as well.           Do you understand

19          those two things?

20                      THE DEFENDANT:    Yes, Your Honor, I do.

21                      THE COURT:    Okay.   Does the government have any

22          objection to self-surrender in this case?

23                      MS. SANFORD:    Your Honor, I will just note for the

24          record pursuant to 18 U.S.C. 3143(b)(1) and (b)(2) it does say

25          the Court shall order when found guilty of an offense listed in
     Case 1:17-cr-00080-JTN ECF No. 125, PageID.998 Filed 11/06/19 Page 44 of 46
                                                                                   44

 1          3142(f)(1)(A), which includes the offenses to which Mr. Gadola

 2          pled guilty, they shall be ordered to be remanded even pending

 3          an appeal.    So I do want to note that for the record that

 4          that's what the statute says but I will leave it to the Court's

 5          discretion.

 6                      THE COURT:    Thank you.    Mr. Lennon.

 7                      MR. LENNON:    Your Honor, we would respectfully ask the

 8          conditions of bond be continued.        I can assure the Court that

 9          Mr. Gadola will report as ordered.         For the last 20 months on

10          home detention, my understanding there have been no, there's

11          been no violations.       And this would allow also for a little

12          better security status when he does arrive at the Bureau of

13          Prisons.    We would respectfully ask the Court to continue the

14          conditions of bond.

15                      THE COURT:    I think that's fair enough, Mr. Lennon.

16          Mr. Gadola, I am going to continue your bond and let you

17          self-surrender.     You will be notified by the U.S. Marshal at

18          some point of when and where to report, and as Mr. Lennon just

19          indicated, it's very important that you follow those

20          instructions carefully.       Okay?

21                      THE DEFENDANT:    Yes, Your Honor.

22                      THE COURT:    Okay.   If there's nothing further,

23          Ms. Sanford.

24                      MS. SANFORD:    May I address just one thing regarding

25          bond, Your Honor?
     Case 1:17-cr-00080-JTN ECF No. 125, PageID.999 Filed 11/06/19 Page 45 of 46
                                                                                   45

 1                      THE COURT:    Sure.

 2                      MS. SANFORD:    Mr. Gadola is currently allowed to go

 3          out for meals a few times a month.         I would ask he be contained

 4          in his home detention pending custody.

 5                      THE COURT:    I think we will leave that in place.

 6                      MR. LENNON:    Thank you, Your Honor.

 7                      THE COURT:    Okay.   Anything further, Mr. Lennon?

 8                      MR. LENNON:    No, Your Honor.

 9                      THE COURT:    We are adjourned.

10                      THE CLERK:    All rise, please.     This court is now

11          adjourned.

12                      (Proceedings concluded, 10:53 a.m.)
13

14

15

16

17

18

19

20

21

22

23

24

25
     Case 1:17-cr-00080-JTN ECF No. 125, PageID.1000 Filed 11/06/19 Page 46 of 46
                                                                                    46

 1                                    REPORTER'S CERTIFICATE

 2

 3                    I, Kathy J. Anderson, Official Court Reporter for the

 4             United States District Court for the Western District of

 5             Michigan, appointed pursuant to the provisions of Title 28,

 6             United States Code, Section 753, do hereby certify that the

 7             foregoing is a full, true and correct transcript of the

 8             proceedings had in the within entitled and numbered cause on

 9             the date hereinbefore set forth; and I do further certify that

10             the foregoing transcript has been prepared by me or under my

11             direction.

12

13

14                                      /s/ Kathy J. Anderson

15                                      Kathy J. Anderson, RPR, FCRR

16                                      U.S. District Court Reporter

17                                      412 Federal Building

18                                      Grand Rapids, Michigan      49503

19

20

21

22

23

24

25
